 1
 2
 3
                                                                JS-6
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
10
11 TERRY RAY GIFFORD,                                Case No. 5:18-CV-00736 JVS (KKx)
12                    Plaintiff,                     ORDER FOLLOWING JOINT
                                                     STIPULATION FOR DISMISSAL
13            v.                                     WITH PREJUDICE
14 JOSHUA TYLER; J.B. HUNT
   TRANSPORT SERVICES, INC.;
15 UNITED FREIGHT SERVICES, INC.;
   DOES 1 to 10,
16
              Defendants.                            Trial Date:      September 24, 2019
17
18
19            Having considered the Joint Stipulation for Dismissal with Prejudice submitted by
20 plaintiff TERRY RAY GIFFORD and defendant J.B. HUNT TRANSPORT, INC.
21 (collectively, the “Parties”), regarding the Parties having satisfactorily resolved their
22 disputes, the Court Orders as follows:
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /                                                             Case No. 5:18-CV-00736 JVS (KKx)

     JB02-0000096                                            ORDER FOLLOWING JOINT STIPULATION
     12990805.1
                                                    1             FOR DISMISSAL WITH PREJUDICE
1             The complaint in this matter is dismissed, with prejudice, pursuant to Federal Rule
2 of Civil Procedure 41(a)(1)(A)(ii). Each party to bear its own fees and costs.
3
4 DATED: June 21, 2019
5
6
                                                 Hon. James V. Selna
7
                                                 Judge, United States District Court
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                    Case No. 5:18-CV-00736 JVS (KKx)
                                                               [PROPOSED] ORDER FOLLOWING JOINT
     JB02-0000096                                                 STIPULATION FOR DISMISSAL WITH
     12990805.1
                                                    2                                      PREJUDICE
